



Exhibit 10.1
 
2020 Executive Officer Annualized Base Salaries
 
Effective June 22, 2020, the annualized base salaries for Omnicell’s executive
officers are as follows:
Name
Title
2020
Annualized
Base Salary
Randall A. Lipps
Chairman, President and Chief Executive Officer
$745,000  
Dan S. Johnston
Executive Vice President and Chief Legal & Administrative Officer
$365,000  
Peter J. Kuipers
Executive Vice President and Chief Financial Officer
$450,000  
Nhat H. Ngo
Executive Vice President, Marketing, Strategy and Business Development
$385,000  
Scott P. Seidelmann
Executive Vice President and Chief Commercial Officer
$435,000  




